Citation Nr: 0723022	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for polycythemia vera, 
to include as due to Agent Orange exposure

2.  Entitlement to service connection for hypertension, 
claimed as high blood pressure, to include as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision in which the RO denied the veteran's claims for 
service connection for polycythemia vera and for hypertension 
(claimed as high blood pressure)  In February 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in May 2004, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2004.

The Board notes that, in August 2004, after RO certification 
of the appeal to the Board, the veteran submitted additional 
evidence, consisting of a DD Form 215, Correction to DD Form 
214, showing the addition of the Combat Action Ribbon.  
Although the veteran has not waived initial RO consideration 
of this record, see 38 C.F.R. § 20.1304 (2006), a remand of 
this matter for the RO to initially consider this record is 
not warranted.  As is explained in more detail below, the 
Board's decision on the claims for service connection turns 
on the question of whether the claimed disabilities are 
medically related to service, and the additional evidence 
received does not bear on that question.  Hence, remand for 
consideration of this evidence is unnecessary.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  As the veteran served in Vietnam during the Vietnam era, 
his exposure to Agent Orange is presumed.

3.  The appellant has been diagnosed with hypertension and 
polycythemia vera, neither of which is among the disabilities 
recognized by VA as associated with Agent Orange exposure.

4.  Neither hypertension nor polycythemia vera was shown in 
service, or for many years thereafter, and there is no 
competent evidence establishing a medical nexus between any 
current hypertension or polycythemia and the appellant's 
active service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for polycythemia 
vera, to include as due to Agent Orange exposure, are not 
met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(1)(6), 3.309 (2006).

2.  The criteria for service connection for hypertension, 
claimed as high blood pressure, to include as due to Agent 
Orange exposure, are not met. 38 U.S.C.A. §§ 1110, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307(1)(6), 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an September 2003 pre-rating letter, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  That letter 
also requested that the veteran send the RO any medical 
reports that he had, thus asking that he provide any evidence 
in his possession pertaining to the claims.  Clearly, this 
letters meets both Pelegrini's content of notice requirements 
and the VCAA's timing of notice requirements.  

See also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

The Board notes that the RO has not provided to the appellant 
information pertaining to the assignment of disability 
ratings and effective dates, and the type of evidence that 
impacts those determinations.  However, the Board finds that 
the appellant is not prejudiced by the lack of such notice.  
Because the Board's decision herein denies the claim for 
service connection for polycythemia vera and for 
hypertension, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the appellant under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records.  Also of record are statements submitted by the 
veteran and his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2007) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of l0 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After a full review of the record, including the medical 
evidence and statements made by and on the appellant's 
behalf, the Board finds that service connection for 
polycythemia vera or for hypertension is not warranted.  

The appellant asserts that polycythemia vera and hypertension 
are due to exposure to herbicides, specifically Agent Orange, 
during service.  He has also asserted that diseases 
associated with herbicide exposure often do not manifest for 
more than 20 years and the service connection for both 
polycythemia vera and hypertension is warranted. 

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam War.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a 
presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one 
of the conditions listed below.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Board notes that the appellant's service record reflects 
that he served in the Republic of Vietnam from February 1970 
to February 1971.  Thus, the appellant is presumed to have 
been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6)(iii). However, the Board finds that there is no 
basis for a grant of presumptive service connection on the 
basis of the presumed Agent Orange exposure, since neither 
polycythemia vera or hypertension is among the enumerated 
disabilities recognized by VA as being etiologically related 
to herbicide exposure.

Notwithstanding the aforementioned presumption, service 
connection for a disability claimed as due to exposure to 
Agent Orange may be established by showing that a disorder 
resulting in disability or death was in fact causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.

As the appellant has not clearly limited his claims for 
service connection for polycythemia vera and hypertension to 
Agent Orange exposure, evidence of nexus between either 
disability to any in-service injury or disease, to include 
Agent Orange exposure, may provide a basis for granting 
service connection.  However, a careful review of the 
evidence reveals that there is no competent medical evidence 
showing that either polycythemia vera or hypertension had its 
onset during service or is in any way related to service.  

The service medical records reflect no complaints, findings 
or a diagnosis of polycythemia vera or hypertension during 
active service.  

The post-service treatment records dated from July 2000 to 
June 2003 show treatment for both hypertension and 
polycythemia vera.  These first diagnoses of each disorder is 
shown many years after service; hence, presumptive service 
connection for hypertension, as a chronic disease, is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.   Significantly, 
there is also no medical opinion linking either polycythemia 
vera or hypertension to the appellant's service.

In short, the medical evidence currently of record does not 
support the appellant's claims, and neither he nor his 
representative has presented or identified existing evidence 
that would, in fact support either claim. 

In adjudicating this claim, the Board has also considered the 
appellant's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claims.  As indicated above, each claim turns on the 
medical matter of etiology, or medical relationship between a 
current disability and service-a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  

Even, if, as a combat veteran (evidenced by the award of the 
CIB), the Board were to accept, as credible, the veteran's 
assertions of that the claimed disabilities are related to 
service, as consistent with the circumstances of his service 
(pursuant to 38 U.S.C.A. § 1154(b)), neither his nor his 
representative's lay assertions, alone, can establish a 
medical nexus between the current disabilities and the 
veteran's service.  As the appellant and his representative 
are not shown to be other than laypersons without the 
appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, none of the lay 
assertions regarding the etiology of either disability for 
which service connection is sought have any probative value.

Under these circumstances, the Board finds that the claims 
for service connection for polycythemia vera and for 
hypertension (claimed as high blood pressure) must be denied.  
In reaching each conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports either claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for polycythemia vera, to include as due 
to Agent Orange exposure, is denied.

Service connection for hypertension, claimed as high blood 
pressure, to include as due to Agent Orange exposure, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


